WESTERFIELD, J.
This is a suit by a middle-aged negress, who seeks to recover under the Compensation Law for injuries to her hand which she claims resulted in a serious disability. Defendant admits that plaintiff was injured in the course of her employment, but claims that the injury was superficial, responded to treatment, and that her recovery was complete within a few days.
*495The trial judge was of the opinion that the evidence preponderated in defendant’s favor, and from our examination of the record we are unable to say that his conclusion was erroneous.
For the reasons assigned, the judgment appealed from' is affirmed.